[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION FOR TERMINATION OF STAY
On July 25, 1995 the court took evidence and heard argument in these matters.
These cases are on appeal to our Appellate court from the granting of an application to confirm an arbitration award and the denial of an application to vacate the same award. The award was $76,950. The appeals will be heard probably in the beginning of 1996.
I Administration of Justice
CT Page 8635
From the testimony of Rita Gosselin the court finds that the stay has been harmful to Rojac, Inc. In addition the court concludes the continuation of the stay will be harmful to Rojac, Inc. in the immediate future.
The court was offered no evidence of any harm to appellant.
II Delay
The appeal, although presented as more, is based only on the fact that the arbitrator (Harris) failed to disclose, under the arbitration rules agreed upon, that he was on the Hartford County Bar Association's Construction Industry committee with Dennis Cavanaugh (Cavanaugh) who was the Rojac, Inc. attorney at the arbitration. This evidence came in through copies of the Martindale-Hubbell listings. There was no evidence presented about the committee itself or any possible attendance of the two men.
The fact that two attorneys are in the same church; graduated from the same high school or college; are members of the same political party; are members of the American Bar Association, the Connecticut Bar Association and the Hartford County Bar Association; and subscribe to many of the same professional legal publications does not give them a professional relationship. Such a relationship is established by working together on joint or at least parallel projects; by correspondence; by meetings; by telephone and fax messages and other real acts. In order to prove a relationship facts must be presented. Putting aside blood ties, to be related to another man requires more than knowing him; it is being involved, linked, connected, entangled or bracketed. Roget's International Thesaurus, Fourth Ed. 9.
The appellant very specifically makes no claim of fraud or cheating against Harris and says that the failure to disclose was surely inadvertent.
Conclusion
First, there is no persuasive evidence of a professional relationship here and thus the basis for the appeal itself is extremely thin. Second, the appellee has been and will be CT Page 8636 harmed if no stay is granted. The court, based on those reasons, severally, terminates the stay.
N. O'Neill, J.